Case 1:18-CV-03943-GLR Doci£g{§gltF§lC-E]S Filed 12/20/18 Page 1 of 3

ALAN BET'I`EN

CHERYL L. MATTHEWS

SAGAL, FILBERT,
QUASNEY & BETTEN, P.A.
§{‘$?§§_‘;I§;§;§¥,,R 600 WASHINGTON AvENUE, sUITE 300
DANIEL W~QUASNEY TOWSON, MARYLAND 21204 °F C°“"SEL
LETECIA ROLLINS KIMBERLY A. MANUELIDES
lucK M. GRAMS'4 Telephone: 4 10-823 ~ l 8 8 1 sTANLEY 1. MoneriN
MrNi)Y MEZ sALER FaXZ 410-823~8032 __

HOWARD CASSIN

*Admitted in MD and PA h (1951- 2005)

August 20, 2015

R. Brady Locher, Esq.

Assistant County Attorney

Perrnits, Approvals and Inspections
County Office Building

111 West Chesapeake Avenue
Towson, Maryland 21204

RE: Citation CC15()0406
Petition for Special Hearing, Case No. 2015-0223-SPH
Property: 14 Aigburth Road

Dear Brady:

AS you knoW, on January 29 of this year, Baltimore County issued a Code Enforcement
Correction Notice directing, among other things, that the owner of 14 Aigburth, Friends of
Lubavich, Inc., “Obtain a Change of Occupancy permit for a change of ‘use of residential
dwelling... [and] Cease the illegal House of Worship/Religious Institution Without the benefit of
meeting the RTA requirements .. [and] Cease the illegal operation of a Comrnunity Building
Without the benefit of a Special EXception Hearing.” The Notice Was converted to a Citation on
March 2.

As you also know, at the same time the Citation Was issued, Rabbi Rivkin, Who resides in
14 Aigburth (the “Property”) together With his Wife and their four children, Was in the process of
seeking building permit approval for an addition on the home. Rabbi Rivkin Was advised and l
subsequently have confirmed that until the Citation is cleared, no plans will be accepted by the
County, much less processed.

Alan Betten, Rabbi Rivkin and I met With you and Carl Richards on March 9 to discuss
the Citation and Rabbi Rivkin’s building plans. After explaining to you the current use of the
house by the Rabbi and his family and their anticipated use of the addition, you and Carl
recommended that We tile a Petition fora Special Hearing to confirm the use of the Property as a
parsonage. Action on the Citation Would be stayed pending the outcome of the Special Hearing.

This We did. On April `14th We filed a Petition for a Special Hearing, seeking
“confirmation of continued use as a residential parsonage, With accessory use for religious
Worship and religious education.” A hearing on the Petition commenced on June 19 and

F:\BALT\KMANUEL|DES\Rivkin 73883.01\|lrto b |ocher.doc

R Brady&O%ge1: 133 C\/- 03943- GLR Document 1- 1 Filed 12/20/18 Page 2 of 3

Page 2
August 20, 2015

continued on June 25. EXtensive testimony was taken with regard to the Property’ s current use,
e.g., Rabbi Rivkin and his wife both testified that they lived in the horne with their children.
They take their meals there; they sleep there; they do not open the house to Strangers; they
conduct their religious work off-site, on the Goucher and Towson campuses; like most other
families, particularly Orthodox Jewish families, they host dinner for family and friends on Friday
nights. In short, as observed by Judge Beverungen in his opinion, “Rabbi Rivken (.sic) testified
that the property is not used as a synagogue or community building. . .”

No one, not a single person at the hearing testified in contradiction to the Rabbi or Mrs.
Rivkin. Rather, instead, the community testimony focused on the community’s concerns about
what the Property might be used for in the future were the building plans approved. Such
concerns, noted Judge Beverungen at the hearing, were not germane to the issue of present use.

The Petition was denied, but not because the home is not being used as a residence. The
Petition was denied because, in Judge Beverungen’s opinion, the home was not affiliated with a
church and therefore, Judge Beverungen concluded, it was not a parsonage. Specifically, “[i]t is
simply not sufficient that the horne be owned by a religious organization and lived in by a clergy
member and his family. . .No evidence was presented to establish that Rabbi Rivkin is formally
affiliated with or is in charge of that synagogue and congregation.” As part of his analysis Judge
Beverungen determined that the Property was not being used as a house of worship, which by
itself would have justified its being a parsonage. Attached is a copy of Judge Beverungen’s
_ opinion for your convenience

During the hearing, Judge Beverungen also stated that it was clear to him- and there was
no contradiction presented by any of the opposing witnesses- that the Property Was not being
used as a community hall.

lt is hard to imagine what more Rabbi and Mrs. Rivkin need to do to establish the fact
that they do in fact reside in the home in which they live. The horne was held not to be a
parsonage because it was unaffiliated with a church. Rabbi Rivkin has no congregation, so the
home cannot itself be a church, or a synagogue. It is not open to the public and has no open
hours, so it cannot be a public meeting house.

Having followed the County’s suggestion that a hearing be held on the use of the
Property, and that hearing having clearly illuminated the Rivkin’s use of their horne as such, it
confounds reason to require that the Rivkins go through the hearing process or, any other
procedure, yet again for the purpose of clearing the Citation. The County cannot lawfully simply
refuse to consider the evidence before it concerning the use of the Property. Under such
circurnstances, the County is duty bound to withdraw the Citation as improvidently issued and
we request that the County do so.

It further confounds logic for the County to continue to refuse consideration of the
Rivkins’ building plans and indeed for the County to refuse to so much as accept the plans for
consideration As noted by Judge Beverungen in his Order on Motion for Reconsideration, this

R. Brady&%%%e1: S-qc_V-O3943-GLR Document1-1 Fl|ed12/20/18 Page3of3

Page 3
August 20, 2015

point there Should be no impediment to the Rivkins having the right to Simply deliver and file
their plans. A copy of Judge Beverungen’s Order is also attached

Please let us know what specific obj ection(s) the County has to Rabbi and l\/Irs. Rivkin’s
submitting their building plans for review, comment and approval by the County so that the
Rivkins, like any other citizens of this County, may exercise their rights to improve their home as

they deem fit so long as the plans they propose are compliant with applicable County zoning and
building codes.

Very,truly yours,

` erly A. anuelides

 
 

